Citation Nr: 0335577	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  96-49 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of vasomotor rhinitis, to include a deviated nasal 
septum, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from February 1946 to June 1947, and from June 1951 to August 
1955.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a June 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In October 1998 and in August 1999, the 
Board remanded this issue for additional RO action.  The 
claim has been returned to the Board for further appellate 
consideration.

The record indicates that the veteran may be raising various 
additional claims, which have not been addressed by the RO, 
to include entitlement to service connection for sleep apnea, 
and entitlement to an effective date prior to January 2, 1992 
for a 10 percent rating for allergic rhinitis.  The RO should 
contact the veteran and request that he clarify exactly what 
additional issues are being raised, and thereafter take all 
necessary action with any issues raised.  


FINDINGS OF FACT

Post-operative residuals of vasomotor rhinitis, to include a 
deviated nasal septum, are manifested by moderate crusting 
and ozena, without anosmia.


CONCLUSION OF LAW

The criteria for a 30 percent rating for post-operative 
residuals of vasomotor rhinitis, to include a deviated nasal 
septum, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326. 4.1, 4.2, 
4.3, 4.7, 4.96, 4.97 Diagnostic Codes 6501, 6502, 6522 
(1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's appeal.  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  This new law is 
applicable in this case.

The Board notes that the RO has considered this claim under 
the new law.   The Board specifically notes that  December 
2002 and June 2003 supplemental statements of the case 
notified the appellant of the new law.   In addition, the 
statement and supplemental statements of the case have 
notified the veteran of the evidence necessary to 
substantiate his claim, the evidence considered, the steps 
taken to assist him in developing his claim, and the reason 
for the denial.  

Furthermore, it is noted that the RO has sent the veteran 
numerous development letters (September 1999, April 2000, and 
November 2000), as well as made telephone contact with him 
(in September 2000), to advise him of any private medical 
records which had not been located (from Stanford University 
Medical Center (SUMC)).  The RO provided the appellant with 
ample opportunity to either submit the evidence himself, or 
to seek the RO's assistance in obtaining such records.  In 
its November 2000 letter, the RO specifically advised the 
claimant that SUMC records could not be located, and provided 
him with the opportunity to submit such records.  However, 
none was submitted.    

Given the foregoing, the Board concludes that VA has met its 
duty to assist the appellant.  In addition, the Board finds 
that the appellant has been provided with notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  The veteran has not provided any information to 
indicate that there is any outstanding additional pertinent 
evidence that may be attainable, especially given the RO's 
repeated attempts to notify him of what evidence has been 
sought, what evidence was and was not obtained, what he could 
do to help with his claim, and what the RO would do to assist 
him.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, 
there is no further duty to assist/notify under the VCAA.  

The record indicates that in May 1988, the veteran was 
awarded service connection and a noncompensable rating for 
vasomotor rhinitis.  In an August 1993 rating decision the 
noncompensable rating was increased to 10 percent effective 
from January 1992.  The claimant filed a claim for increase 
in May 1996.  The claim was denied by the RO, and the veteran 
has appealed that decision.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.     

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that effective October 7, 1996, changes were 
made to the schedule for rating disabilities of the throat 
and nose.  61 Fed.Reg. 46,728 (1996).  The veteran's 
disability was originally rated under DC 6501, under the 
prior regulations.  38 C.F.R. § 4.97 (1996).  In a February 
1998 rating decision, the RO informed the veteran of the 
regulatory change, and the new rating under DC 6522 
(rhinitis).  38 C.F.R. § 4.97.  The RO also included DC 6502 
for the deviation of the nasal septum, the maximum rating for 
which is 10 percent; thus, an increased rating under that DC 
is precluded.  

The Board notes that under the new rating criteria, the 
maximum rating allowed for allergic or vasomotor rhinitis is 
30 percent.  38 C.F.R. § 4.97, DC 6522 (2003).  Under the old 
rating criteria, under DC 6501, a 30 percent rating could be 
assigned when there was chronic atrophic rhinitis, with 
moderate crusting and ozena, atrophic changes.  A 50 percent 
rating was assigned when there was massive crusting and 
marked ozena, with anosmia.  38 C.F.R. § 4.96, DC 6501 
(1996).  As will be explained below, the Board finds that the 
criteria for a 30 percent rating are met under the old 
regulation.  Thus, as this is the maximum rating under the 
new criteria further evaluation under the new rating criteria 
is unnecessary.  

As noted on a December 2000 VA examination report, there was 
evidence of mild crusting, with moderate crusting in the 
nasal valve area.  Outpatient treatment records have noted on 
various occasions evidence of mucus discharge (e.g., ozena).  
Further, the December 2000 VA examination notes that the 
veteran had post-surgical changes, including changes of an 
inferior turbinate trim, and septal perforation in the mid-
portion of the septum.  The examiner indicated that the 
claimant was fairly asymptomatic during the examination, and 
that "further service connection (the examiner probably 
meant increase in disability rating) may be considered 
considering his subjective complaints."  The examiner also 
stated that the claimant's symptoms sounded "fairly 
impressive," and that it may be useful to examine him during 
an "attack."  Based on a complete review of the outpatient 
treatment records, which indicate that the claimant has a 
rather significant case of allergic rhinitis, as well as due 
consideration of the veteran's December 2000 statements to 
the effect that he suffers from attacks consisting of thick 
mucous discharge and crusting, with complete nasal 
obstruction, and resolving any doubt in favor of the 
claimant, the Board concludes that the criteria for a 30 
percent rating under the old rating criteria have been met.

The Board does not find, however, that the criteria for a 50 
percent rating under the old regulation have been met.  The 
Board specifically notes that on VA examination in December 
2000, the veteran denied anosmia.  A review of all other 
treatment records also fails to show evidence of anosmia.  
Accordingly, the Board finds that the criteria for a rating 
higher than 30 percent are not met.     

ORDER

A 30 percent rating for post-operative residuals of vasomotor 
rhinitis, to include a deviated nasal septum, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



